Citation Nr: 1442124	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-44 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for restrictive airway disease. 

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and partial tear of the supraspinatus tendon, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for a callous formation of the right great toe and mid tarsal area of the right foot.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2012, the Veteran appeared at a hearing via video conference before the undersigned Veterans Law Judge.  Unfortunately, a written transcript of this hearing could not be obtained from the recording.  

The Veteran was informed of the inability to obtain a transcript in an October 2012 letter and offered an additional hearing.  In November 2012, he replied that he wished to have another video conference hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at the RO. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



